Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 SI Investments Corp., Sarbjit Kaur and                  Appeal from the County Court at Law No. 2
 Iqbal Kaur, Appellants                                  of Gregg County, Texas (Tr. Ct. No. 2017-
                                                         1980-CCL2).        Memorandum Opinion
 No. 06-18-00044-CV             v.                       delivered by Justice Moseley, Chief Justice
                                                         Morriss and Justice Burgess participating.
 RN Sweet I, LLC, Appellee



        As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
        We further order that the appellants, SI Investments Corp., Sarbjit Kaur and Iqbal Kaur,
pay all costs of this appeal.
                                                         RENDERED JULY 17, 2018
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk